DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all conditions for receiving the benefit of an earlier filing date of 23 Nov 2021 under 35 U.S.C. 119(e).
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 May 2019, 02 Nov 2021, and 02 Dec 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informality: 
[0011] and [0012] are duplicates and includes the sentence “the body of the marker is made out of a hydrogel, preferably configured minimize a specular appearance under ultrasound when hydrated”, which should read “the body of the marker is made out of a hydrogel, preferably configured to minimize a specular appearance under ultrasound when hydrated”.  


Claim Objections
Claims 5, 7, 11, 14, and 31 are objected to because of the following informalities:  
“PMMA” should read “poly(methyl methacrylate) (PMMA)” (claim 5);
“claim 6 wherein” should read “claim 6, wherein” (claim 7);
“the body is made out of a hydrogel configured minimize a specular appearance under ultrasound when hydrated” should read “the body is made out of a hydrogel configured to minimize a specular appearance under ultrasound when hydrated” (claims 11 and 31); and
“pHEMA, PVP, PEGDA and PVA” should read “poly(2-hydroxyethyl methacrylate) (pHEMA), polyvinylpyrrolidone (PVP), poly(ethylene glycol) diacrylate (PEGDA), poly(vinyl alcohol) (PVA)” (claim 14).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-14, 16, 18, 20-21, 26, 28-31, 33-36, 38, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 26 recite the limitation “a non-palpable body coupled to the radiopaque marker”. The antecedent basis for “the radiopaque marker” is unclear. It is unclear whether “the radiopaque marker” is referring to: a) a radiopaque element recited in claims 1 and 26, respectively; b) the marker of claims 1 and 26, respectively; c) a radiopaque marker; or d) otherwise. Claims 3-11, 13-14, 16, 18, 20-21 inherit the deficiency by the nature of their dependency on claim 1, and claims 28-31, 33-36, 38, and 40-41 inherit the deficiency by the nature of their dependency on claim 26. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a non-palpable body coupled to the radiopaque element”. 
Claim 10 recites the limitation “wherein the PMMA is configured to achieve similar radiographic contrast as PEKK at a smaller volume than PEKK”. The term “similar radiographic contrast” is a relative term which renders the claim indefinite. The term “similar radiographic contrast” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “similar radiographic contrast as PEKK”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the examination, the limitation is being given a broadest reasonable interpretation intended to achieve similar radiographic contrast as PEKK at a smaller volume than PEKK” and is being given a limited patentable weight.
Claims 11 and 31 recite the limitation “wherein the body is made out of a hydrogel configured minimize a specular appearance under ultrasound when hydrated”. The metes and bounds of “a hydrogel configured (to) minimize a specular appearance under ultrasound when hydrated” is unclear. Claim 13 inherits the deficiency by the nature of its dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the body is made out of a hydrogel”.
Claims 13 and 33 recite the limitation “wherein the PMMA and hydrogel are configured to form covalent crosslinks”. It is unclear whether “hydrogel” recited in the limitation is the same or different from “hydrogel” recited in claims 11 and 31 to which claims 13 and 33 depend, respectively. 
Claims 18 and 38 recite the limitation “the second layer comprising of a substantially dehydrated material that swells upon contact with fluid to cause the second layer to transition to a post-deployment configuration”. It is unclear whether “a substantially dehydrated material” of the second layer is the same or different from “a substantially dehydrated material in a pre-deployment configuration” of the body recited in claims 1 and 26. Claims 20 and 40 inherit the deficiency by the nature of their dependency on claims 1 and 26, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 16, 26, 28, 31, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert et al. (US Patent Pub No. 2016/0206323) - hereinafter referred to as Herbert.
Regarding claims 1, 10-11, 26, 28, and 31, Herbert discloses a marker (see at least Fig. 2) comprising:
a radiopaque element (micrograft 10) having a distinguishing pattern for unique identification under x-ray imaging ([0154]: To provide radiopacity so the device is visible under fluoroscopy (x-ray), the micrograft 10 include radiopaque marker bands 22; Fig. 1, 4A, 17); and
a body ([0161]: hydrogels added to inner diameter of tubular body 12 of micrograft 10) coupled to the radiopaque marker ([0154]: To provide radiopacity so the device is visible under fluoroscopy (x-ray), the micrograft 10 include radiopaque marker bands 22),
wherein the radiopaque element (micrograft 10; [0130]: micrograft 10 includes braided polymeric textile tubular body 12) comprises a braided, woven or mesh structure defining an interior region ([0151]: tubular body 12 is braided or woven; [0161]: tubular body 12 to aid in delivery through a swellable hydrogel infused with drugs), and
wherein the body is contained within the interior region of the radiopaque element ([0161]: hydrogels added to inner diameter of tubular body 12).

	Second, a review of the specification of the instant application, specifically [0011]-[0012], discloses that the claimed non-palpable body, or a body intended to be non-palpable, is “made out of a hydrogel”. Therefore, the limitations “the body comprised of a substantially dehydrated material in a pre-deployment configuration, wherein the body is configured to expand between 5 and 100 percent of its pre-deployment volume in approximately 30 to 60 minutes when exposed to fluid, and to remain substantially physically stable when implanted within the targeted site for at least approximately 52 weeks; wherein the body is configured to reflect ultrasound in a way that the body is recognizable as being artificial and is distinguishable from the radiopaque marker” and “the body comprised of a substantially dehydrated material in a pre-deployment configuration, wherein the body has a swell ratio of 100-1000 wt/wt when exposed to fluid for approximately 30 to 60 minutes, and is configured to remain substantially physically stable when implanted within the targeted site for at least approximately 52 weeks, wherein the body is configured to reflect ultrasound in a way that the body is recognizable as being artificial and is distinguishable from the radiopaque marker” recited in independent claims 1 and 26, respectively, are inherent features of a hydrogel. Also, the limitation “wherein the body has a nominal maximum swelling in the form of a volumetric change of up to 
Further, Herbert teaches an initial dehydrated state of the hydrogel because it is “swellable” to additionally fill the body cavity (par. 0161) during use.
Regarding claim 3, Herbert discloses all limitations of claim 1, as discussed above, and Herbert further discloses:
wherein the radiopaque element (micrograft 10; [0130]: micrograft 10 includes braided polymeric textile tubular body 12) is metallic ([0151]: tubular body 12 includes metallic, metallic alloy or radiopaque material).
Regarding claims 4-5, Herbert discloses all limitations of claim 1, as discussed above, and Herbert further discloses:
wherein the radiopaque element is polymeric ([0130]: micrograft 10 includes braided polymeric textile tubular body 12) (claims 4-5); and
wherein the radiopaque element comprises PMMA or ultra-high molecular weight polyethylene (UHMWPE) compounded with a radiopacifier ([0151]: tubular body 12 includes ultra-high-molecular-weight polyethylene (UHMWPE, or UHMW) and metallic, metallic alloy, or radiopaque material is also included, such as barium sulfate) (claim 5).
Regarding claims 11 and 31, Herbert discloses all limitations of claims 1 and 26, respectively, as discussed above, and Herbert further discloses:
wherein the body is made out of a hydrogel ([0161]: hydrogels added to inner diameter of tubular body 12).
Regarding claims 16 and 36, Herbert discloses all limitations of claims 1 and 26, respectively, as discussed above, and Herbert further discloses:
 wherein the radiopaque element is made from a shape memory material, a superelastic material, and/or a radiopacifier-loaded fiber ([0151]: tubular body 12 includes metallic, metallic alloy, or radiopaque material in the form of strands or filaments, such as barium sulfate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 5 and 26, respectively, above, and further in view of De Langen et al. (US Patent Pub No. 2008/0234532) - hereinafter referred to as De Langen.
Regarding claims 6-7 and 29, Herbert discloses all limitations of claims 5 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the radiopaque element comprises PMMA that is loaded with approximately 30 percent to approximately 70 percent barium sulfate by weight (claims 6-7 and 29); and
wherein the PMMA is loaded with approximately 60 weight percent barium sulfate (claim 7).
	De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 60 weight percent barium sulfate (Abstract: a fiducial marker comprising a radiopaque material, such as barium sulphate, encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0030]: amount of radiopaque material at least 1 wt % or less than 80 wt %; [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker by Herbert to function as claimed, since a marker comprising a radiopaque element was well known in the art, as taught by Herbert and De Langen, and a radiopaque element comprising PMMA that is loaded with  motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]). 
Regarding claims 8-9 and 30, Herbert discloses all limitations of claims 5 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the radiopaque element comprises PMMA that is loaded with approximately 17 percent to approximately 23 percent bismuth trioxide by weight (claims 8-9 and 30); and
wherein the PMMA comprises approximately 20 weight percent bismuth trioxide (claim 9).
De Langen, however, discloses:
a radiopaque element comprising PMMA that is loaded with approximately 60 weight percent bismuth trioxide (Abstract: a fiducial marker comprising a radiopaque material encapsulated in a biocompatible polymeric material, for example a polyaryletherketone (polymethylmethacrylate); [0084]: 15 to 40 wt % of a radiopaque material (especially particulate material, for example a bismuth compound for example a bismuth salt such as bismuth trioxide or bismuth oxychloride); [0048]: bio-compatible polymerial material from a polyalkylacrylate (e.g. polymethylmethacrylate)).
 motivation for the combination would have been “to provide a fiducial marker which is small enough to be left in a patients' body with minimum discomfort and yet which is clearly visible under a range of imaging techniques, such as CT, MRI and conventional X-ray techniques with minimal artefacts such as starbursts”, as taught by De Langen ([0013]). 
Claims 13 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 11 and 26, respectively, above, and further in view of Jabbari (US Patent Pub No. 2014/0349367) - hereinafter referred to as Jabbari.
Regarding claims 13 and 33, Herbert discloses all limitations of claims 11 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the radiopaque element comprises PMMA (poly(methyl) methacrylate), and 
wherein the PMMA and hydrogel are configured to form covalent crosslinks.
	Jabbari, however, discloses:
PMMA and hydrogel configured to form covalent crosslinks ([0041]: polymers for use in forming crosslinked hydrogel network includes polymethyl methacrylate).
. 
Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1 and 26, respectively, above, and further in view of Harmer et al. (US Patent Pub No. 2014/0018663) - hereinafter referred to as Harmer.
Regarding claims 14 and 34, Herbert discloses all limitations of claims 1 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the body comprises one or more of pHEMA, PVP, PEGDA and PVA.
	Harmer, however, discloses:
a body comprising one or more of pHEMA, PVP, PEGDA and PVA ([0062]: beas comprise matrix 68; [0063]: beads formed from hydrogels, PVA, and polyglyconate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Herbert to function as claimed, since a marker comprising a body was well known in the art, as taught by Herbert and Harmer, and a body comprising PVA was well known in the art, as taught by Harmer. The motivation for the combination would have been to allow the body be “bioabsorbable”, as . 
Claims 18, 20, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1 and 26, respectively, above, and further in view of Epstein (US Patent Pub No. 2007/0106361) - hereinafter referred to as Epstein.
Regarding claims 18, 20, 38, and 40, Herbert discloses all limitations of claim 1 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the body comprises a first layer fixedly coupled to a second layer, the first and second layers each having a proximal end,
wherein the respective proximal ends of the first and second layers are substantially aligned, the first layer comprising a thermoplastic and the second layer comprising of a substantially dehydrated material that swells upon contact with fluid to cause the second layer to transition to a post-deployment configuration, the post-deployment configuration having a distinguishing pattern (claims 18, 20, 38, and 40); and
wherein the second layer is made out of shape memory thermoplastic (claims 20 and 40).
	Epstein, however, discloses:
a body (solid core 74) comprising a first layer fixedly coupled to a second layer ([0029]: solid core 74 with multiple layers of radiopaque filled hydrogel), the first and second layers each having a proximal end ([0029]: multiple layers of radiopaque filled hydrogel forming a tip 75),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Herbert to function as claimed, since a marker comprising a body was well known in the art, as taught by Herbert and Epstein, and a body comprising a plurality of thermoplastic hydrogel layers was well known in the art, as taught by Epstein. The motivation for the combination would have been to allow “a hydrogel capable of becoming structural in its final configuration having a cross sectional area that increases with hydration, while maintaining mechanical integrity”, as taught by Epstein ([0005]), and also capable of being controlled by temperature. 
Claims 21 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert as applied to claims 1 and 26, respectively, above, and further in view of Ozdil et al. (US Patent Pub No. 2015/007827) - hereinafter referred to as Ozdil.
Regarding claims 21 and 41, Herbert discloses all limitations of claims 1 and 26, respectively, as discussed above, and Herbert does not disclose:
wherein the body comprises a superabsorbent polymer contained in a polymer mesh.
	Ozdil, however, discloses:
a body comprising a superabsorbent polymer contained in a polymer mesh ([0055]: in addition to a corrugated or surface treated hydrogel surface, expandable layer 210 of a meshlike material such as polyester fibers or other fibers or furs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Herbert to function as claimed, since a marker comprising a body was well known in the art, as taught by Herbert and Ozdil, and a body comprising a superabsorbent polymer contained in a polymer mesh was well known in the art, as taught by Ozdil. The motivation for the combination would have been since “meshlike materials may promote tissue ingrowth and corresponding adhesion", as taught by Ozdil ([0055]), where the marker is implanted. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (US Patent Pub No. 2016/0106870) discloses at least a marker comprising PMMA and barium sulfate (see at least [0082]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793        

/Angela M Hoffa/Primary Examiner, Art Unit 3799